F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                           AUG 1 2001

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                             Clerk



 MICHAEL SEAN EDMOND,

          Plaintiff-Appellant,
                                                       No. 00-1250
 v.                                                (D.C. No. 96-Z-2208)
                                                        (Colorado)
 ATHLETE’S FOOT GROUP,

          Defendant-Appellee.




                          ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.


      Michael Sean Edmond brought this civil rights complaint under 42 U.S.C.

§§ 2000e- 2000e-17, Title VII, alleging that defendant discriminated against him

on the basis of race in terminating his employment. The district court dismissed


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
the action for failure to exhaust administrative remedies. This court concluded on

appeal that Mr. Edmond had exhausted his remedies prior to the entry of the

district court’s judgment, vacated the dismissal and remanded for further

proceedings. See Michael Sean Edmond v. Athlete’s Foot Group, No. 96-1536,

1997 WL 699053 (10th Cir. Nov. 10, 1997). On remand, the district court granted

defendant’s motion for summary judgment. Mr. Edmond’s motion for

reconsideration was denied, and he again appeals.

      We turn first to the scope of our review. The district court’s grant of

summary judgment was filed May 3, 1999. Mr. Edmond filed his motion for

reconsideration on May 23, 2000, almost one year later. The district court denied

the motion on May 31, 2000, and Mr. Edmond filed a notice of appeal on June 20,

2000. The Federal Rules of Civil Procedure do not recognize a “motion for

reconsideration.” See Van Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir.

1992). When, as here, a motion styled as a motion to reconsider is filed more

than ten days after entry of the judgment, it is deemed one brought pursuant to

Rule 60(b). Id. A motion under Rule 60(b), however, does not toll the time for

filing a notice of appeal from the underlying judgment. 1 See Hatfield v. Bd. of



      1
        Although Mr. Edmond cited Rule 60(b) in both his motion to reconsider
and his notice of appeal, in his notice of appeal he appeals both the denial of his
motion to reconsider and the order granting defendant’s motion for summary
judgment.

                                         -2-
County Comm’rs, 52 F.3d 858, 861 (10th Cir. 1995). Accordingly, this court has

jurisdiction to review only the district court’s denial of the motion for

reconsideration and not the underlying judgment itself.

      Relief under Rule 60(b) is a matter within the district court’s discretion and

is to be granted only in exceptional circumstances. Van Skiver, 952 F.2d at 1243.

The only ground raised in Mr. Edmond’s motion for reconsideration is his claim

that the district judge should have recused herself because she had presided over

criminal proceedings in which Mr. Edmond was a party. On appeal, Mr. Edmond

continues to assert that the judge should have recused herself due to her

participation in his criminal case and his subsequent action under 28 U.S.C. §

2255. This argument is without merit on two grounds.

      First, Mr. Edmond’s request for recusal is not timely. The disqualification

of a federal judge is governed in the present circumstances by 28 U.S.C. § 455. 2

“Although this circuit has not attempted to define the precise moment at which a

§ 455(a) motion to recuse becomes untimely, our precedent requires a party to act

promptly once it knows of the facts on which it relies in its motion.” United

States v. Pearson, 203 F.3d 1243, 1276 (10th Cir.), cert. denied, 530 U.S. 1268


      2
        Judicial disqualifications proceed under either 28 U.S.C. § 144, or 28
U.S.C. § 455. Section 144 requires the party seeking recusal to file a timely and
sufficient affidavit alleging personal bias or prejudice on the part of the judge
before whom the matter is pending. Mr. Edmond did not file such an affidavit,
and section 144 is therefore not at issue.

                                          -3-
(2000). The record in this case reveals that Mr. Edmond was on notice as early as

February 23, 1998, that his case had been assigned to the same district judge who

had presided over his criminal proceedings. See rec., doc. 41. Mr. Edmond

argues on appeal that he was going to raise the issue of recusal at a hearing on

April 27, 1999, but was unable to attend due to a traffic jam; however, he had

notice of the facts underlying his recusal request long before that date. We

therefore conclude that his request is not timely.

      In addition, Mr. Edmond has not presented sufficient grounds to support a

recusal request. Without more, the fact that a judge presided in a previous

criminal matter involving a party is not a valid ground for recusal. See Liteky v.

United States, 510 U.S. 540, 555 (1994); Green v. Dorrell, 969 F.2d 915, 919

(10th Cir. 1992); United States v. Prichard, 875 F.2d 789, 791 (10th Cir. 1989)

(per curiam); see also United States v. Arena, 180 F.3d 380, 398 (2d Cir. 1999).

Accordingly, Mr. Edmond’s request for recusal, even if timely, is not appropriate.

      The district court denied Mr. Edmond leave to proceed on appeal in forma

pauperis, and Mr. Edmond renews his request before this court. We conclude that

this appeal is not taken in good faith because Mr. Edmond has failed to show the

existence of a reasoned, nonfrivolous argument on the law and the facts in

support of the issues raised. See McIntosh v. U.S. Parole Comm’n, 115 F.3d 809,




                                         -4-
812-13 (10th Cir. 1997). Accordingly, we deny his request to proceed in forma

pauperis and DISMISS his appeal.

                                     ENTERED FOR THE COURT


                                     Stephanie K. Seymour
                                     Circuit Judge




                                       -5-